Exhibit 10.7

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (“Agreement”) is entered into as of this 18th day of
October, 2006 by VERTICAL COMMUNICATIONS, INC., a Delaware corporation
(“Pledgor”) for the benefit of COLUMBIA PARTNERS, L.L.C. INVESTMENT MANAGEMENT,
as agent and investment manager (“Investment Manager”), on behalf of itself and
NEIPF, L.P. (“Lender”).

WHEREAS, Pledgor, Vertical Communications Acquisition Corp., a Delaware
corporation (“VCAC”), Investment Manager and Lender entered into a certain
Credit Agreement of even date herewith as amended, modified, supplemented or
otherwise modified from time to time (the “Credit Agreement”), pursuant to which
Lender has agreed to provide certain credit extensions to Borrower to be
evidenced by Borrowers’ issuance to Lender of certain notes in the aggregate
principal amount of up to Thirty Million Dollars ($30,000,000). As a condition
of the credit extensions under the Credit Agreement, Lender has required that
Pledgor enter into this Agreement; and

WHEREAS, Pledgor acknowledges and agrees that (i) Pledgor owns 100% of the
issued and outstanding shares of the capital stock of VCAC, and the
certificate(s) representing the shares of such capital stock (collectively, the
“Pledged Stock”), and Pledgor is benefited by the financial accommodations under
the Credit Agreement and (ii) Pledgor’s execution and delivery of this Agreement
is a material inducement to Lender’s providing the financial accommodations to
Borrower and is required by the terms of the Loan Documents.

NOW THEREFORE, in order to induce Lender and Investment Manager to enter into
the Credit Agreement, Pledgor hereby agree in favor of Investment Manager, for
the benefit of itself and Lender, as set forth below.

1. Recitals. The foregoing Recitals are hereby incorporated by this reference,
and are deemed to be a part of this Agreement.

2. Defined Terms. Except as expressly set forth in this Agreement, all
capitalized terms not defined herein shall have the meanings set forth in the
Credit Agreement.

3. Pledge. Pledgor hereby pledges to Investment Manager, for the benefit of
itself and Lender, and grants to Investment Manager, for the benefit itself and
Lender, a security interest and lien in and to the following (collectively the
“Pledged Collateral”):

(a) The Pledged Stock;

(b) All options and warrants for the purchase of shares of the capital stock of
VCAC now or hereafter held in the name of Pledgor or held beneficially for
Pledgor and all dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of, or in exchange
for, any or all of the Pledged Stock;

(b) One hundred percent (100%) of all additional shares of stock of VCAC
acquired by Pledgor in any manner, and the certificates representing such
additional shares (any such additional shares shall constitute part of the
Pledged Stock), and all options, warrants, dividends, cash, instruments and
other rights and options from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares;

(c) The property and interests in property described in Section 4 below; and



--------------------------------------------------------------------------------

(d) All proceeds of the foregoing.

4. Pledged Collateral Adjustments. If, during the term of this Agreement:

(a) Any stock dividend, reclassification, readjustment, split or other change is
declared or made in the capital structure of VCAC, or any option included within
the Pledged Collateral is exercised, or both, or

(b) Any subscription warrants or any other rights or options shall be issued in
connection with the Pledged Collateral, then such shares, warrants, rights,
options or other securities shall be promptly delivered to and held by
Investment Manager, for the benefit of itself and Lender, under the terms of
this Agreement and shall constitute Pledged Collateral hereunder; provided,
however, that nothing contained in this Section 4 shall be deemed as Investment
Manager’s and Lender’s consent to any stock dividend, issuance of additional
stock, warrants, rights or options, reclassification, readjustment, split or
other change in the capital structure of VCAC other than in accordance with the
Credit Agreement.

5. Security for the Obligations. The Pledged Collateral secures the full and
timely payment and performance of all Obligations.

6. Pledgor’s Representations, Warranties and Covenants. Pledgor hereby
represents, warrants and covenants to Investment Manager and Lender that:

(a) Pledgor shall deliver to Investment Manager, for the benefit of itself and
Lender herewith the certificates evidencing the Pledged Collateral and stock
powers in form and substance acceptable to Investment Manager (the “Powers”),
duly executed in blank, which Powers shall be duly executed and give Investment
Manager, for the benefit of itself and Lender, the authority they purport to
confer;

(b) from time to time hereafter, Pledgor shall deliver to Investment Manager,
for the benefit of itself and Lender, such other agreements, instruments,
statements and documents as Investment Manager or Lender may reasonably request
to maintain Investment Manager’s and Lender’s first position priority security
interest and lien in and to the Pledged Collateral;

(c) Pledgor has the right, power and authority to execute, deliver and perform
this Agreement and to pledge, assign, deliver, transfer and grant a security
interest in the Pledged Collateral;

(d) this Agreement is a legal, valid and binding obligation of Pledgor,
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy and moratorium laws and all other similar laws affecting the rights
of creditors generally and the application of general principles of equity and
to the extent that specific performance may be granted or denied in a court’s
discretion;

 

2



--------------------------------------------------------------------------------

(e) Pledgor has good title to each item of the Pledged Collateral (and is the
legal record and beneficial owner of the Pledged Collateral), free and clear of
all encumbrances and liens;

(f) each share of Pledged Stock is duly and validly issued and fully paid and
non-assessable; and

(g) there are no restrictions on the transfer of any of the Pledged Collateral
other than as may be imposed under applicable law and except as set forth
herein;

(h) Pledgor shall execute and deliver to Investment Manager, for the benefit of
itself and Lender, at the sole cost and expense of Pledgor, such further
conveyances, agreements, assignments, instruments and other writings, and take
such further action, as Investment Manager or Lender may reasonably request in
order to obtain the full benefit of this Agreement, the Pledged Collateral, and
the rights, powers and remedies granted to Investment Manager and Lender
hereunder; and

(i) until all of the Obligations have been satisfied and this Agreement has been
terminated, Pledgor will not without Investment Manager’s prior written consent,
sell, assign, transfer, exchange or otherwise temporarily or permanently dispose
of any item of the Pledged Collateral, or offer or contract to do so, and will
not without such consent create, incur, assume or permit to exist any security
interest, pledge, claim or other charge or encumbrance on or with respect to any
such item other than the security interest granted to Investment Manager, for
the benefit of Lender, hereunder.

The foregoing representations and warranties shall survive the execution and
delivery of this Agreement.

7. Names in Which Pledged Collateral May Be Registered. Upon the occurrence and
during the continuance of an Event of Default, Investment Manager, for the
benefit of itself and Lender, shall be entitled to hold any or all of Pledged
Collateral in its own name, the name(s) of one or more of its nominees or the
name of Pledgor endorsed or assigned in blank or in favor of Investment Manager,
for the benefit of itself and Lender. With respect to any of the Pledged
Collateral which Investment Manager, for the benefit of itself and Lender,
wishes to hold in its own name or the name of any nominee, Investment Manager,
for the benefit of itself and Lender, (acting in its own name and capacity or as
Pledgor’s attorney-in-fact pursuant to the power of attorney granted to
Investment Manager in Section 9 hereof) may have such Pledged Collateral
registered accordingly on the books of the issuer(s) thereof, and Pledgor shall
cooperate fully with Investment Manager and Lender, in causing such issuer(s) to
effect such transfer and registration.

8. Voting Rights; Dividends, Etc.

(a) So long as no Event of Default exists:

i. Pledgor shall be entitled to exercise any and all voting and consensual
rights and powers accruing to an owner of the Pledged Collateral for any purpose
not inconsistent with:

A. the provisions of the Credit Agreement and this Agreement; and

 

3



--------------------------------------------------------------------------------

B. The preservation of Investment Manager’s and Lender’s security interest in
the Pledged Collateral.

ii. Pledgor shall be entitled to receive and retain cash dividends, interest and
other cash distributions payable in respect of the Pledged Collateral.

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of Pledgor to exercise the voting and consensual rights and powers and to
receive the dividends, interest and other cash distributions as described above
shall cease, and all such rights shall thereupon become vested in Investment
Manager, for the benefit of itself and Lender.

(c) Investment Manager, for the benefit of itself and Lender, in its own name
and capacity, or as Pledgor’s attorney-in-fact may collect, receive, endorse and
deposit for Investment Manager’s and Lender’s benefit, all Pledged Collateral,
money, cash proceeds, instruments and any and all other property which is or may
at any time become payable in respect of any or all of the Pledged Collateral
and which Investment Manager and Lender is entitled to receive hereunder. All
such property so received by Investment Manager, for the benefit of itself and
Lender, may be retained by Investment Manager, for the benefit of itself and
Lender, as additional Pledged Collateral.

9. Attorney-in-Fact. Pledgor hereby appoints Investment Manager, for the benefit
of itself and Lender, as Pledgor’s attorney-in-fact with full power in Pledgor’s
place and stead, in Pledgor’s name or its own name and at Pledgor’s expense, to
execute, endorse and deliver any and all agreements, assignments, pledges,
instruments and any other writings, and to take any and all other actions, which
Investment Manager or Lender may deem reasonably necessary to carry out the
terms and effect the purposes of this Agreement and to exercise fully its rights
and remedies hereunder. Pledgor hereby ratifies all that Investment Manager and
Lender and their representatives shall lawfully do or cause to be done under
this power of attorney, which power is coupled with an interest and shall be
irrevocable until all of the Obligations have been satisfied and this Agreement
has been terminated.

10. Reasonable Care of Pledged Collateral. Investment Manager and Lender shall
be deemed to have used reasonable care in the custody and preservation of the
Pledged Collateral in its possession to the extent it accords such Pledged
Collateral treatment which is substantially equal to that which Investment
Manager and Lender accords its own property of like kind; provided, however,
that Investment Manager and Lender shall have no obligation, regardless of
whether it takes any such action with respect to its own property:

(a) to ascertain or take action with respect to calls, tenders, conversions,
exchanges, maturities or other matters involving or affecting any item(s) of
such Pledged Collateral (whether or not Investment Manager or Lender has actual
or constructive knowledge of any such matters), unless reasonably requested by
Pledgor to do so; or

(b) to take action to preserve rights against prior or other parties.

 

4



--------------------------------------------------------------------------------

11. Limitation of Liability; Reimbursement of Expenses.

(a) Investment Manager and Lender shall have no obligation to take, or refrain
from taking, any action with respect to the Pledged Collateral or Pledgor’s
rights and interests therein except with respect to the preservation and return
of the Pledged Collateral in its possession as and to the extent expressly
provided herein. Pledgor further agrees that neither Investment Manager, Lender,
nor any of their representatives shall have any liability to Pledgor, or to any
person claiming rights against Investment Manager, or Lender by, through or
under Pledgor, in any way arising out of or in connection with Investment
Manager’s and Lender’s administration of this Agreement or its exercise of any
of its rights, power and remedies hereunder except for those arising out of or
in connection with Investment Manager’s or Lender’s (a) gross negligence or
willful misconduct, or (b) failure to use reasonable care with respect to the
safe custody of the Pledged Collateral in Investment Manager’s or Lender’s
possession.

(b) Pledgor shall pay or reimburse Investment Manager and Lender within thirty
(30) days after demand for all reasonable costs and expenses (including without
limitation reasonable attorneys’ fees and legal expenses) paid or incurred by
Investment Manager and Lender in connection with the administration of this
Agreement, the custody or preservation of the Pledged Collateral and any
authorized collection from, disposition of or other realization on any item(s)
thereof, or the exercise and enforcement of any of Investment Manager’s and
Lender’s rights, powers and remedies hereunder. If any reimbursement of costs or
expenses required under this Section is not received by Investment Manager or
Lender in cash or immediately available funds when due, the amount thereof shall
bear interest at the default interest rate set forth in the Credit Agreement,
and such amount and such interest shall constitute part of the Obligations
secured by the Pledged Collateral.

12. Remedies.

(a) If an Event of Default has occurred and is continuing, Investment Manager,
for the benefit of itself and Lender, may at any time and from time to time
exercise any and all rights and remedies available to it under this Agreement
and any other Loan Document, whether at law, in equity or otherwise.

(b) The proceeds of any sale or other disposition of the Pledged Collateral
shall be applied first, to that part of the Obligations consisting of Investment
Manager’s and Lender’s expenses (including reasonable attorneys’ fees and legal
expenses) in preparing for disposition and disposing of the Pledged Collateral
and, to the extent not previously reimbursed by Pledgor, in administering this
Agreement and exercising and enforcing its rights, powers and remedies
thereunder, and second, to the satisfaction of the then outstanding amount of
the Obligations and of all other liabilities owed by Pledgor, or the other
Borrowers to Investment Manager, for the benefit of itself and Lender, that then
remain unpaid.

13. Amendments, Modifications, Supplementations and Waivers. No provision of
this Agreement may be amended, modified, supplemented or waived, and no consent
to any departure therefrom by Pledgor may be given, except by a writing duly
executed and delivered by Investment Manager, for the benefit of

 

5



--------------------------------------------------------------------------------

itself and Lender, and any such amendment, modification, supplementation or
waiver shall be effective only as and to the extent provided therein.

14. Cumulative Remedies; No Waivers. All rights, powers and remedies of
Investment Manager and Lender under this Agreement and applicable law, are
cumulative and except as otherwise provided by law or in such agreements may be
exercised concurrently or in any order of succession. Investment Manager’s and
Lender s failure to exercise or delay in exercising any of such rights, powers
and remedies shall not constitute or imply a waiver thereof, nor shall
Investment Manager’s or Lender’s single or partial exercise of any such right,
power or remedy preclude its other or further exercise thereof, or the exercise
of any other right, power or remedy. Investment Manager’s or Lender’s cure of
any Event of Default shall not constitute a waiver thereof, and its waiver of
one Event of Default shall not constitute a waiver of any subsequent Event of
Default.

15. Termination. This Agreement and the security interest granted hereunder
shall terminate on the date on which all the Obligations have been indefeasibly
satisfied in full.

16. Notices. Any and all notices, demands, requests, consents, designations,
waivers and other communications required or desired hereunder shall be in
writing and shall be deemed effective upon delivery as set forth in the Credit
Agreement.

17. Titles; Counterparts. Section titles are for convenience only and shall not
define, limit, amplify, supplement or otherwise modify or affect the substance
or intent of this Agreement or any provision hereof. This Agreement may be
executed in two or more counterparts, each of which shall when executed by both
parties be deemed to be an original but all of which together shall constitute
one and the same agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first above written.

 

PLEDGOR:

 

VERTICAL COMMUNICATIONS, INC.

By:   /s/ WILLIAM Y. TAUSCHER Name:   William Y. Tauscher Title:   President

INVESTMENT MANAGER:

 

COLUMBIA PARTNERS, L.L.C. INVESTMENT MANAGEMENT,

as Investment Manager

By:   /s/ JASON A. CRIST Name:   Jason A. Crist Title:   Managing Director



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The undersigned hereby acknowledges receipt of a copy of the foregoing
Agreement, agrees promptly to note on its books the security interests granted
under such Agreement, and waives any rights or requirement at any time hereafter
to receive a copy of such Agreement in connection with the registration of any
Pledged Collateral in the name of Investment Manager, for the benefit of itself
and Lender or its nominee or the exercise of voting rights by Investment
Manager, for the benefit of itself and Lender.

 

VERTICAL COMMUNICATIONS ACQUISITION CORP. By:   /s/ WILLIAM Y. TAUSCHER Name:  
William Y. Tauscher Title:   President